Citation Nr: 0948595	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1993 to 
September 1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2006 rating action that denied service connection 
for a personality disorder.

In November 2009, the Veteran's representative submitted a 
brief which raised a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  
Although a diagnosis of PTSD was noted in the post service 
treatment evidence in the current appeal, the RO's actions 
herein did not adjudicate this claim.  Moreover, the Board 
does not find this issue to be intertwined with the current 
issue on appeal, which involves a congenital condition.  But 
see Clemons v . Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, this issue is referred to the RO for development 
and adjudication as appropriate.


FINDINGS OF FACT

During his military service, the Veteran was diagnosed with a 
borderline personality disorder and there is post-service 
medical evidence of an impression of rule out antisocial 
personality disorder; however, as there is no competent 
evidence of an in-service superimposed injury causing 
additional disability, the Veteran's personality disorders 
are not recognized as a disability for VA compensation 
purposes.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation providing VA compensation 
benefits, and service-connected compensation benefits may not 
be paid for this defect. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the instant claim for service connection, the 
RO has notified the Veteran of the reasons for the denial of 
the claim, and afforded him opportunities to present evidence 
and argument in connection therewith.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed him.  As will be explained below, the claim 
for service connection for a personality disorder currently 
under consideration lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c); see also Beno v. Principi, 
3 Vet. App. 439 (1992); VAOGC 82-90.

Personality disorders and mental deficiency are not diseases 
in the meaning of applicable legislation for VA disability 
compensation purposes.  38 C.F.R. § 4.9.  

Mental retardation and personality disorders are not diseases 
for VA compensation purposes, and disability resulting from 
them may not be service-connected.  38 C.F.R. § 4.127.

The Veteran contends that service connection is warranted for 
his personality disorder which was diagnosed in military 
service.

A review of the service treatment records discloses that the 
Veteran complained of an uncontrollable temper in July 1996.  
After mental status examination, the impression was 
aggressive behavior, possible personality disorder, and he 
was referred for psychiatric evaluation.

An August 1996 psychiatric evaluation noted that the Veteran 
had been referred due to recent aggressive, violent behavior.  
Following a mental status examination, the impression was no 
evidence of anger, mood, or thought disorder, adjustment 
disorder, or substance use problem.  The examiner opined that 
the Veteran's developmental history was consistent with a 
borderline personality disorder.

The Veteran was psychiatrically normal on his September 1996 
separation examination.

Post service, on January 2006 VA psychiatric evaluation, the 
Veteran reported a childhood history of sexual assault and 
physical abuse by older relatives, and a long history of 
anger problems.  Current mental status examination showed 
symptoms consistent with PTSD in the context of a history of 
physical and sexual abuse, as well as a conduct disorder 
before the age of 18, and some adult antisocial behaviors.  
The impressions included chronic PTSD, and rule-out 
antisocial personality disorder.  A physician opined that the 
Veteran's PTSD was related to his childhood trauma, not 
military service.

As for the Veteran's inservice borderline personality 
disorder and his post-service impression of rule out 
antisocial personality disorders, congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes. See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no medical evidence or opinion even suggesting that 
such aggravation occurred in this case.  The Veteran's 
service records noted a developmental history consistent with 
a borderline personality disorder.  Post service records in 
2006, thirteen years after his discharge noted an impression 
of rule-out antisocial personality disorder.

As the preponderance of the evidence is against the claim for 
service connection for a personality disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for a personality disorder is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


